As filed with the Securities and Exchange Commission on July 3, 2014 Registration No. 333-195901 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1/A (Amendment No. 2) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VISTAGEN THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Nevada 20-5093315 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) VistaGen Therapeutics, Inc. 343 Allerton Avenue South San Francisco, CA 94080 (650) 577-3600 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Shawn K. Singh, J.D. Chief Executive Officer VistaGen Therapeutics, Inc. 343 Allerton Avenue South San Francisco, CA 94080 (650) 577-3600 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all communications to: Daniel W. Rumsey, Esq. Jessica R. Sudweeks, Esq. Harvey Kesner, Esq. Tara Guarneri-Ferrara, Esq. Disclosure Law Group, LLP Sichenzia Ross Friedman Ference LLP 600 West Broadway, Suite 700 61 Broadway, 32nd Floor San Diego, California 92101 New York, New York 10006 Tel: (619) 795-1134 Tel: (212) 930-9700 Fax: (619) 330-2101 Fax: (212) 930-9725 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title Of Each Class Of Securities To Be Registered Proposed Maximum Aggregate Offering Price Amount Of Registration Fee (2) Up to shares of common stock, $0.001 par value (2) $ $ The Registration Statement shall also cover any additional shares of common stock that become issuable by reason of any stock dividend, stock split or other similar transaction effected without the receipt of consideration that results in an increase in the number of the outstanding shares of common stock of the Registrant. Calculated pursuant to Rule 457(o) of the rules and regulations under the Securities Act of 1933, as amended. $1,288 was previously paid. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Subject to Completion, dated July, 2014 The information in this preliminary prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Preliminary Prospectus shares We are offering up to shares of our common stock pursuant to this prospectus (the Offering). Our securities are not listed on a national securities exchange.Our common stock is quoted on the OTC Markets (OTCQB) under the symbol “VSTA”.On July , 2014 the closing price for our common stock was $0. per share. Per share Total Price to the public $ $ Placement agent commission(1)(3) $ $ Proceeds, before expenses, to us(2)(3) $ $ (1) For the purpose of estimating the placement agent’s commissions, we have assumed they will receive their maximum commission on all sales made in the Offering.The placement agent will also be entitled to reimbursement of certain expenses related to this Offering, including blue-sky fees and expenses. (2) We estimate the total expenses of this Offering, excluding the placement agent commissions, will be approximately $. Because there is no minimum offering amount required as a condition to closing in this Offering, the actual public offering amount, placement agent commissions, and proceeds to us, if any, are not presently determinable and may be substantially less than the total Offering priceset forth above. Once the Offering price has been determined, the common stock offering price will remain fixed for the duration of the Offering.See “Plan of Distribution” beginning on page 40 of this prospectus for more information on this Offering and the placement agent arrangements. (3)Of the total number of shares of common stock that may be issued in connection with this Offering, assuming the Offering results in minimum gross proceeds of $10.0 million, up to shares may be issued in exchange for certain promissory notes of the Company that automatically convert into shares of Common Stock issued in connection with the Offering, unless the holders of such notes elect to receive cash in lieu of such shares.See “Use of Proceeds” and “Note Conversions”.The placement agent will not be paid a commission in connection with the issuance of such shares, nor will the Company receive any proceeds from the issuance thereof. Geller Biopharm (Geller Biopharm or Agent), a healthcare investment banking division of Financial West Group, has agreed to act as our placement agent in connection with this Offering.The placement agent is not purchasing the securities offered by us, and is not required to sell any specific number or dollar amount of securities.However, Geller Biopharm will use their best efforts to arrange for the sale of the securities offered by us in this Offering. We have agreed to pay the placement agent a cash fee equal to 8% of the gross proceeds of the securities sold by us in this Offering, as well as certain expenses. This Offering will terminate on August 31, 2014, unless the maximum number of shares offered is fully subscribed before that date or we decide to terminate the Offering prior to that date. In either event, the Offering may be closed and we may conduct multiple closings without further notice to you. All costs associated with the registration will be borne by us.As there is no minimum purchase requirement, no funds are required to be escrowed and all net proceeds will be available to us at closing for use as set forth in “Use of Proceeds” beginning on page 37. Investing in our common stock involves a high degree of risk. You should review carefully the risks and uncertainties described under the heading “Risk Factors” beginning on page7 of this prospectus, and under similar headings in any amendments or supplements to this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is July, 2014 Sole Placement Agent TABLE OF CONTENTS Page Prospectus Summary 1 Risk Factors 7 Special Note Regarding Forward-Looking Statements 36 Use of Proceeds 37 Dilution 37 Capitalization 39 Plan of Distribution 40 Description of Securities 42 Shares Eligible for Future Sale 45 Business 47 Dividend Policy 71 Management’s Discussion and Analysis of Financial Condition and Results of Operations 73 Management 85 Related Party Transactions Legal Matters Experts Where You Can Find More Information Index to Financial Statements F-1 ABOUT THIS PROSPECTUS You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with additional information or information different from that contained in this prospectus. We are offering to sell, and seeking offers to buy, shares of our common stock only in jurisdictions where offers and sales are permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or any sale of our common stock. On July , 2014, our board of directors approved an amendment to our Articles of Incorporation, as amended (Articles), to authorize a reverse stock split of our authorized and issued and outstanding shares of common stock at a ratio of up to one-for-twenty, with the exact ratio to be determined by our board of directors (Stock Consolidation). Although no assurances can be give, the purpose of the Stock Consolidation is to make our shares mare attractive to institutional investors and to facilitate a possible listing of our shares on the NASDAQ Capital Market or other national securities exchange.The Stock Consolidation is anticipated to be effective prior to August31, 2014.Each reference to shares of common stock in this prospectus is pre-Stock Consolidation, and does not reflect the up to one-for- adjustment anticipated as a result of the Stock Consolidation.See also “Risk Factors” beginning on page 7. -i- Table of Contents PROSPECTUS SUMMARY This summary highlights selected information appearing elsewhere in this prospectus and does not contain all the information you should consider before investing in our common stock.You should carefully read this prospectus in its entirety before investing in our common stock, including the section entitled “Risk Factors” and our financial statements and related notes included elsewhere in this prospectus. Overview Unless the context otherwise requires, the words “VistaGen Therapeutics, Inc.” “VistaGen,” “we,” “the Company,” “us” and “our” refer to VistaGen Therapeutics, Inc., a Nevada corporation. “VistaGen California” refers to VistaGen Therapeutics, Inc., a California corporation and our wholly owned subsidiary. We are a stem cell company headquartered in South San Francisco, California, focused on drug rescue and regenerative medicine. We believe better cells lead to better medicines™ and that the key to making better cells is precisely controlling the differentiation of human pluripotent stem cells, which are the building blocks of all cells of the human body. Our stem cell technology platform, which we refer to as Human Clinical Trials in a Test Tube, is based on a combination of proprietary and exclusively licensed technologies for controlling the differentiation of human pluripotent stem cells and producing multiple types of mature, functional, adult human cells that we use, or plan to use, to reproduce complex human biology and disease. We have used the human heart cells and liver cells we produce to design and develop CardioSafe 3D and LiverSafe 3D, our customized in vitro biological assay systems for assessing, respectively, the potential cardiac toxicity and liver toxicity of small molecule new drug rescue candidates. We believe our Human Clinical Trials in a Test Tube platform, anchored by CardioSafe 3D and LiverSafe 3D, offer a new paradigm for evaluating potential heart and liver toxicity early in drug development, long before costly, high risk human clinical trials. We believe using CardioSafe 3D and LiverSafe 3D for small molecule drug rescue is the highest-value near term commercial application of the human cells we produce and the cellular assay systems we have developed. Our stem cell technology-based drug rescue activities involve therapeutically and commercially promising new drug candidates, each of which was previously discovered, optimized and tested for efficacy by pharmaceutical companies and others but failed in development due to unexpected cardiac toxicity and/or liver toxicity. We refer to these failed but still-promising new drug candidates as Drug Rescue Candidates™.Our drug rescue strategy involves leveraging our Human Clinical Trials in a Test Tube platform to attempt tosignificantly reduce the toxicity that caused the Drug Rescue Candidates to be terminated, and bring new,potentially safer versions of them back into development, protected by new intellectual property. We refer to the new, potentially safer versions of Drug Rescue Candidates we intend to produce as Drug Rescue Variants™. We anticipate that Drug Rescue Variants optimized for cardiac and/or liver safety using CardioSafe 3D and/or LiverSafe 3D will be suitable as promising new drug development programs, either internally or under revenue-generating out-license arrangements with pharmaceutical companies. -1- Table of Contents Risk Factors Our business is subject to a number of risks of which you should be aware before making an investment decision.These risks are discussed more fully under the caption “Risk Factors” and include, but are not limited to, the following: ● We have incurred significant losses since inception, and anticipate that we will continue to incur substantial losses for the foreseeable future. We may never achieve or sustain profitability, which would depress the market price of our common stock, and could cause you to lose all or a part of your investment. ● If we are unable to develop products that achieve sufficient market acceptance, our revenue will be adversely affected. -2- Table of Contents ● Our future success is highly dependent upon our ability to produce, validate and license to pharmaceutical and biotechnology companies novel Drug Rescue Variants, which are intended to be potentially safer, proprietary chemical variants of once-promising small molecule drug candidates which pharmaceutical companies and others discovered, determined to have therapeutic and commercial potential, and ultimately discontinued due to heart or liver safety concerns after substantial investment and prior to receiving FDA approval. ● Our human heart cell- and liver cell-based bioassay systems may not be meaningfully more clinically predictive of human biology than surrogate safety models currently used in drug development. ● The life sciences field undergoes rapid technological changes, frequent new product introductions, changing needs and preferences, emerging competition, evolving standards and strong competition. ● We utilize certain technologies that are licensed to us. If we are unable to maintain our licenses, our business could be adversely affected. ● Our ability to protect our intellectual property and proprietary technology through patents and other means is uncertain and we may be involved in lawsuits to protect or enforce our patents and proprietary rights or to defend against intellectual property infringement claims. Corporate information VistaGen Therapeutics, Inc. (formerly Excaliber Enterprises, Ltd.), a Nevada corporation, is the parent of VistaGen Therapeutics, Inc., a California corporation founded in 1998. Our principal executive offices are locatedat 343 Allerton Avenue,South San Francisco, California 94080, and our telephone number is (650) 577-3600. Our website address is www.vistagen.com. The information on our website is not part of this prospectus. We have included our website address as a factual reference and do not intend it to be an active link to our website. -3- Table of Contents THE OFFERING Common stock offered Up to shares Common stock outstanding after Offering, assuming the sale of all shares registered hereunder Up to shares Use of proceeds We estimate that we will receive up to $ million in net proceeds from the sale of common stock in this Offering, based on a price of $ per share of common stock, assuming that (i) the maximum Offering amount is sold, and (ii) all holders of subordinated convertible promissory notes aggregating approximately $2.5 million in principal and accrued interest at July 1, 2014 (Convertible Notes) elect to waive their right to receive payment of principal and accrued interest for their Convertible Notes and in lieu thereof receive shares of common stock in connection with thisOffering (Automatic Conversion), and after deducting the placement agent’s commission and estimated Offering expenses payable by us.However, this is a best efforts offering, with no minimum, and no assurances can be given that we will receive significant proceeds. In the event certain holders of the Convertible Notes elect to receive cash in lieu of Automatic Conversion, and assuming gross proceeds from this Offering of at least $10.0 million, the net proceeds available to us will decrease by an amount calculated based on the total amount of principal and accrued interest due and payable to those holders of Convertible Notes who elect to receive cash in lieu of Automatic Conversion. In either event, we will use net proceeds from the sale of the shares of common stock in this Offering for research and development, working capital needs, capital expenditures, extinguishment of indebtedness totaling approximately $, and other general corporate purposes. See “Use of Proceeds” for additional information regarding the intended use of proceeds from the Offering and “Note Conversions” for additional information regarding the terms of the Automatic Conversion. Stock consolidation On July , 2014, our board of directors approved an amendment to our Articles to a reverse split of our authorized andissued and outstanding shares of common stock at a ratio of up to one-for-, with the exact ratio to be determined by our board of directors (StockConsolidation), which Stock Consolidation is anticipated to be effective prior to August 31, 2014.Each reference to shares of common stock in this prospectus is pre-Stock Consolidation, and does not reflect the up to one-for- adjustment anticipated as a result of the Stock Consolidation. Dividend policy We have never declared or paid and do not anticipate declaring or paying any cash dividends on our common stock in the near future. You should read the “Dividend policy” section of this prospectus for more information on future declarations and payments of dividends. OTCQB symbol VSTA Risk factors See “Risk Factors” beginning on page 7 of this prospectus for a discussion of factors you should carefully consider before investing in our securities. -4- Table of Contents The number of shares of common stock to be outstanding after this Offering is based on25,506,877 shares outstanding as of July 1, 2014, and does not include, as of that date: ● 4,227,357 shares issuable upon the exercise of outstanding options under our 1999 Stock Incentive Plan and 2008 Stock Incentive Plan; ● 735,200 shares of our common stock reserved for issuance in connection with future awards under our stock 2008 Stock Incentive Plan; ● 18,981,490 shares of our common stock that have been reserved for issuance upon exercise of outstanding warrants; ● 15,000,000 shares of our common stock issuable upon the exchange of our Series A Preferred Stock (Series A Preferred); ● 7,500,000 shares of our common stock issuable upon the exercise of warrants issuable upon the exchange of our Series A Preferred; and ● up to approximately [] shares of our common stock reserved for issuance upon the conversion of newly created Series B Convertible Preferred Stock (Series B Preferred), which Series B Preferred will be issued upon conversion of outstanding convertible promissory notes and related accrued interest upon consummation of the Offering, assuming gross proceeds from the Offering of at least $10.0 million. NOTE CONVERSIONS Unit Notes Between March 2014 and July 2014, we issued Convertible Notes to certain investors to provide for our working capital requirements.Under the terms of the Convertible Notes, the principal and accrued interest due thereunder, totaling approximately $2.5 million at July 1, 2014 (Conversion Amount) automatically converts at the closing of the Offering, assuming the Offering results in gross proceeds to us of at least $10.0 million, into common stock (Automatic Conversion), the number of shares of which are determined by multiplying the Conversion Amount by 1.25, and dividing the resulting number by the price per share of common stock sold in the Offering.Notwithstanding the Automatic Conversion, holders of Convertible Notes may elect a cash payment option in lieu of Automatic Conversion by delivering written notice to us of their election to receive cash within three business days after receive by such holders of a written notice delivered to them prior to consummation of the Offering.Assuming all holders of Convertible Notes decline to elect to receive cash in lieu of shares of common stock, we anticipate issuing approximately shares of Common Stock in the Offering to such holders, based on a price of $ per share of common stock sold in the Offering. Platinum Notes We have issued certain senior secured convertible promissory notes to Platinum Long Term Growth VII, LLC (Platinum) in the aggregate principal amount of $3,522,600 (Platinum Notes).Platinum and the Company have agreed to convert the Platinum Notes, including all accrued interest thereon, into shares of newly created Series B Preferred Stock (Series B Preferred) upon consummation of the Offering, assuming the Offering results in gross proceeds to us of at least $10.0 million.See “Description of Securities – Series B Preferred Stock”.Upon conversion of the Platinum Notes, the security agreement executed by the parties securing all obligations under the terms of the Platinum Notes terminates, and is no further force and effect.In addition, upon consummation of the Offering, assuming the Offering results in gross proceeds to us of at least $10.0 million, in addition to certain other changes, the exercise price of certain warrants issued to Platinum are to be fixed at the price per share of common stock sold in the Offering. -5- Table of Contents SUMMARY FINANCIAL DATA The following table presents summary financial data for the periods indicated. The summary statements of operations data for the years ended March31, 2014 and 2013 and the balance sheet data as of March31, 2014 and 2013 have been derived from our audited financial statements and notes thereto, which are included elsewhere in this prospectus.Our historical results are not necessarily indicative of the results that may be expected in the future, and our interim results are not necessarily indicative of the results to be expected for the full fiscal year. You should read this information together with our financial statements and related notes, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Use of Proceeds” and “Capitalization” included elsewhere in this prospectus. (Dollars in thousands, except share and per share data) Fiscal Year Ended March 31, Revenues: Grant revenue $ - $ Total revenues - Operating expenses: Research and development General and administrative Total operating expenses Loss from operations ) ) Other expenses, net: Interest expense, net ) ) Change in warrant liabilities ) Loss on early extinguishment of debt - ) Other income - 35 Loss before income taxes ) ) Income taxes (3
